NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CRASSOCIATES, INC.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dant-Appellee, __
AND
SPECTRUM HEALTHCARE RESOURCES, INC.,
Defen,dan.t-Appellee. ~
2012-5037
Appea1 from the United States Court of Federal
ClaiIns in case no. 11-CV-57(}, Judge Francis M. A11egra.
ON MOTION
Before BRYsoN, MAYER, and LINN, Circuit Judges.
BRYSON, Circuit Ju,dge.
ORDER
CRASsociates, Inc. (CRA) moves for 21 stay and/or in-
junction pending disposition of this appeal, and to enjoin

CRASSOCIATES INC V. US 2
the United States from performing any contract work
awarded to Spectrum Healthcare Resources, Inc. (Spec-
trum). The United States and Spectrum oppose. CRA
replies.
To obtain an injunction, pending appeal, a movant
must establish a strong likelihood of success on the merits
or, failing that, nonetheless demonstrate a substantial case
on the merits provided that the harm factors militate in its
favor. Hilton v. Braunskill, 481 U.S. 77O, 778 (1987). ln
deciding whether to grant an injuncti0n, pending appeal
this court "assesses the movant's chances of success on the
merits and weighs the equities as they aHect the parties
and the public." E. I. du Pont de Nemours & Co. u. Phillips
Petroleum C'o., 835 F.2d 277, 278 (Fed. Cir. 1987). See also
Stcmda,rd Hcwens Prods. v. Gen.cor Indus., 897 F.2d_ 511
(Fed. Cir. 1990).
Based on the arguments in the motions papers and
without prejudicing the ultimate disposition of this case
by a merits panel, we determine that CRA has not met its
burden to obtain an injunction
Accordingly,
lT lS ORDERED THATZ
The motion is denied
FoR THE CoURT
APR 02 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
FllED
. .CDURT 0F APPEALS FOB
u S`l'HE FEDEF!AL ClRCUlT
APR 02 2012
.lAN HDHBA\.Y
CLEBK

3
cc.
S
Kenneth B. Weckstein, Esq.
A1ny Laderberg O’Su]livan, Esq.
Michael Goodman, Esq.
CRASSOCIATES INC V. US